DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claims 8 and 19, the specification does not provide adequate description showing how one of ordinary skill how to discern between stationary and moving drivers using coefficients of variation (eg. Para. 375-376) and what a moving driver is. These coefficients of variation are not entirely explained or defined to allow a person of ordinary skill in the art to perform without undue experimentation (See MPEP 2164.01 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). At what point is a coefficient of variation considered high or low? It is unclear what defines the moving driver based on what is disclosed in the specification, but for the sake of compact prosecution, the Examiner is interpreting the type of driver using the broadest reasonable interpretation as a site of arrhythmogenesis (see MPEP 2173.06).
Wands factors support that it would take an immense amount of undue experimentation to figure out the coefficient of variation. While the specification shows differences in the separate metrics, it is not explained how the cycle length and the conduction velocities are weighted or considered together. Additionally, there is not enough explanation of what a moving driver is. The Specification merely states that a moving driver can be pictured as more of a probability cloud of electrons in a region around the nucleus of an atom (eg. Para. 373-374) as long as the variability coefficient is above a certain threshold, but that threshold is not clearly defined. The Examiner concludes that the level of skill required to figure out the invention is high and there is too little direction given by the inventor in the specification. Additionally, the prior art and working examples do not seem to indicate that a moving driver/multi-wavelet reentrant is well known in the art.
Regarding claim 14, there doesn’t seem to be a description about an encircling ablation lesion. Further clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 19, the claim language seems to be missing a connection between the first identifying step and the determination steps and are missing steps for generating a property distribution map, measuring conduction velocity, standard deviation, and cycle length. Each step seems to stand on its own. Therefore, the Examiner recommends adding in the missing steps and adding in language to tie in the steps together. Another example is that the identifying step of the one or more drivers is not exactly clear in terms of whether these are supposed to be stationary or moving drivers. It is unclear whether the first identifying step is able to stand on its own without having the driver type being identified. If it is, then the type of driver has to be clear since drivers can be one of two types of drivers (stationary or moving). The Examiner recommends connecting or consolidating the language of the first identifying step of one or more drivers with the identifying step for the driver type.
Regarding claim 14, it is unclear if this isolation is being done physically by ablation electrodes or if this is being done using the visual map. Further clarification is needed.
Independent claims 8 and 19 are rejected under USC 112, thus respective dependent claims 9-18 are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an electrode array device, a processor, and a storage device. This judicial exception is not integrated into a practical application because there is no mention in the claims about any elements beyond what are common technical features of an electrode sensing system and the identifying drivers and various features seem like a mental process with no practical output. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no positive recitation of additional claim elements that would do anything practical with the resultant identification and determination. The 101 analysis is shown below:
Step 1: Do the claims recite one of the statutory categories of matter (i.e. method, apparatus, etc.)? YES, claims 8-19 recite a method (8) and apparatus (19).
Step 2a Prong 1: Is there an abstract idea involved? YES, the claims recite identifying driver locations, calculating various metrics, and optimizing an ablation location.
Step 2a Prong 2: Do the claims recite additional elements that integrate the exception into a practical application? NO, the claims recite a processor with a plurality of electrodes and memory which are common elements to a generic sensor device. The claims recite determining drivers and placements and calculating metrics, but do not implement them in a practical way.
Step 2B: Do the additional elements amount to “Significantly More” than the judicial exception? NO, see reason given in Step 2A Prong 2.
The Examiner recommends adding in claim language that further contains more active steps for the optimization of lead placement to be achieved and a resulting ablation step in response to the optimized lead placement information. Additionally, claim 19 needs additional language with regards to the storage device being computer readable/non-transitory.
Claim Rejections - 35 USC § 103
In terms of prior art rejections, the 112 issues with the claims prevent a prior art search and rejection on every claim with regards to the moving rotor not being defined enough (see 112 rejections). However, a 103 rejection may be applicable in the future.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 11-13, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bullinga (US 2007/0055167 A1).
Regarding claims 8 and 19, Bullinga discloses optimizing ablation lesion placement in a patient's heart (eg. Fig. 2, Para. 29, step 260), comprising: identifying one or more drivers and one or more driver locations in an area of the patient's heart based on a tissue property distribution map of a portion of the patient's heart (eg. Fig. 2, step 240, Para. 24); determining a conduction velocity variability associated with a first region in the area of the patient's heart (eg. Para. 25, 39), wherein the conduction velocity variability is based on a standard deviation in conduction velocity measurements obtained across at least two electrical waves (eg. Para. 25, 39); determining a cycle length variability associated with a first region in the area of the patient's heart (eg. Para. 24- 25, 31, 39), wherein the cycle length variability is based on a standard deviation in cycle length measurements obtained across the at least two electrical waves (eg. Para. 31, 39); identifying a driver type for the one or more drivers based on the conduction velocity variability and the cycle length variability (eg. Para. 24- 25, 31, 39); and estimating an optimal ablation lesion placement based on the driver type and the one or more driver locations (eg. Para. 29, step 260. 
While Bullinga discloses the invention using cycle length variations as a way to find reentrant circuits and targeting ablation regions (eg. Para. 24-25), Bullinga does not disclose using standard deviation. However, one of ordinary skill in the art would be able to try using standard deviation as a common method of analyzing variations between values as Bullinga already did so with conduction velocity variations (Eg. Para. 39). Additionally, the Examiner interprets identifying a type of driver as a site of arrhythmogenesis, which is characterized by Bullinga based on cycle length and conduction velocity (eg. Fig. 1, Para. 25-26).
Regarding claim 9, Bullinga discloses the driver type is a stationary rotor if the conduction velocity variability and the cycle length variability are, respectively, below a threshold (eg. Para. 24-26 and 39).
Regarding claim 11, Bullinga discloses finding the center of a stationary rotor (eg. Fig. 8, Para. 47). The Examiner interprets the focus as a center.
Regarding claim 12, Bullinga discloses the center of the stationary rotor is identified by the region of the rotor with the lowest conduction velocity (eg. Bullinga, Fig. 1 and 8, Para. 35).
Regarding claim 13, Bullinga discloses estimating the optimal ablation lesion placement includes projecting an ablation to the center of the stationary rotor (eg. Para. 47).
Regarding claim 18, Bullinga discloses the tissue property distribution map of a portion of the patient's heart includes a wavelength distribution map, a cycle length distribution map, or a conduction velocity distribution map (eg. Fig. 1 and 8, conduction velocity map).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792